Rule 1.5 Local Rules

       (a)   All previously promulgated local rules are hereby vacated, effective
September 1, 2016, except for those local rules promulgated under Chapter [14] XIV
regarding guardianship of incapacitated persons, Chapter [15] XV regarding adoptions,
and Chapter [16] XVI regarding proceedings pursuant to [s]Section 3206 of the
Abortion Control Act.

      (b)   All previously promulgated local rules under Chapter XIV regarding
guardianship of incapacitated persons are hereby vacated, effective June 1, 2019.

       [(b)] (c)    The requirements for the promulgation and amendment of local
procedural rules for orphans’ court proceedings are set forth in Pennsylvania Rule of
Judicial Administration 103(d).

        [(c)] (d) The local rules applicable to practice in the Civil or Trial Division of the
local Court of Common Pleas shall not be applicable in the Orphans’ Court Division
unless so directed by these Rules or by local rule adopted by the court of the particular
judicial district in accordance with Pa.R.J.A. No. 103(d).


       Note: Effective August 1, 2016, Pennsylvania Rule of Judicial Administration
       103 was amended to consolidate and include all local rulemaking requirements.
       Accordingly, the rulemaking requirements under Pa. O.C. Rule 1.5 for the
       promulgation and amendment of local procedural rules for orphans’ court
       proceedings were rescinded and replaced.
                     PENNSYLVANIA ORPHANS’ COURT RULES

CHAPTER I. PRELIMINARY RULES
Rule 1.1.   Short Title and Citation
Rule 1.2.   Construction and Application of Rules
Rule 1.3.   Definitions
Rule 1.4.   Extension of Time Limitations
Rule 1.5.   Local Rules
Rule 1.6.   Mediation by Agreement, Local Rule, or Court Order
Rule 1.7.   Entry and Withdrawal of Counsel
Rule 1.8.   Forms

***

CHAPTER XIV. GUARDIANSHIPS OF INCAPACITATED PERSONS
[Rule 14.1. Rescinded
Rule 14.2. Adjudication of Incapacity and Appointment of a Guardian of the
           Person and/or Estate of an Incapacitated Person
Rule 14.3. Review Hearing
Rule 14.4. Proceedings Relating to Real Estate
Rule 14.5 Forms]

Rule 14.1 Guardianship Petition Practice and Pleading
Rule 14.2 Petition for Adjudication of Incapacity and Appointment of a Guardian
          of the Person or Estate of an Incapacitated Person
Rule 14.3 Alternative Proof of Incapacity: Expert Report in Lieu of In-Person or
          Deposition Testimony of Expert
Rule 14.4 Counsel
Rule 14.5 Waiver or Modification of Bond
Rule 14.6 Determination of Incapacity and Selection of Guardian
Rule 14.7 Order and Certificate
Rule 14.8 Guardianship Reporting, Monitoring, Review, and Compliance
Rule 14.9 Review Hearing
Rule 14.10 Proceedings Relating to Real Property
Rule 14.11 Transfer of Guardianship of the Person to Another State
Rule 14.12 Transfer of Guardianship of the Estate to Another State
Rule 14.13 Acceptance of a Guardianship Transferred from Another State
Rule 14.14 Forms


***

                                           2
Rule 5.10. Public Sale of Real Property

       (a) In addition to the requirements provided by the Rules in Chapter III, a petition
for the public sale of real property shall set forth the reason for filing the petition, a
description, stating the size and location of the property to be sold, and the liens and
charges to which it is subject.

       (b) Public notice of the sale shall be given as required by law and as may be
further required by local rule or as the court may order in a particular matter.

      Note: Rule 5.10 is substantively identical to former Rule 12.9. If a person who
      has been adjudicated incapacitated possesses an interest in the subject
      real property, see also Rule 14.10.




                                            3
Rule 5.11. Private Sale of Real Property or Options Therefor

       (a) Contents of Petition. In addition to the requirements provided by the Rules
in Chapter III, a petition for the private sale or exchange of real property, or for the grant
of an option for any such sale or exchange, shall set forth the following:

             (1) the information required in a petition for the public sale of real property
under Rule 5.10(a); and

             (2) the name and address of the proposed purchaser and the terms of the
proposed sale, exchange or option, the consideration therefor, and that this
consideration is more than can be obtained at public sale.

        (b) Exhibits. The petition shall be supported by the affidavits of at least two
competent persons setting forth that they have inspected the real property to be sold,
exchanged or optioned, that they are not personally interested in the proposed sale,
exchange or option, that they are acquainted with the value of real estate in the area,
that in their opinion the proposed consideration is more than can be obtained at public
sale, and in the case of an exchange, that they are acquainted with the value of real
estate in the locality of the property to be received.

       Note: Rule 5.11 is substantively identical to former Rule 12.10. If a person who
       has been adjudicated incapacitated possesses an interest in the subject
       real property, see also Rule 14.10.




                                              4
Rule 5.12. Mortgage or Lease of Real Property

      In addition to the requirements provided by the Rules in Chapter III, a petition to
mortgage or lease real property shall set forth the following:

      (a) the information required in a petition for the public sale of real property under
Rule 5.10(a), as far as practicable; and

      (b) the name of the proposed mortgagee or lessee and the terms of the
proposed mortgage or lease.

       Note: Rule 5.12 is substantively identical to former Rule 12.11. If a person who
       has been adjudicated incapacitated possesses an interest in the subject
       real property, see also Rule 14.10.




                                            5
                          [This is an entirely new chapter.]

        CHAPTER XIV. GUARDIANSHIPS OF INCAPACITATED PERSONS


Rule 14.1 Guardianship Petition Practice and Pleading
       (a)    Proceedings for Adjudication of Incapacity and Appointment of a
Guardian. The following petition practice and pleading requirements set forth in
Chapter III (Petition Practice and Pleading) shall be applicable to proceedings for the
adjudication of incapacity and appointment of a guardian:

         (1) Rule 3.2 (Headings; Captions);

         (2) Rule 3.3 (Contents of All Petitions; General and Specific Averments);

         (3) Rule 3.12 (Signing);

         (4) Rule 3.13 (Verification); and

         (5) Rule 3.14 (Amendment).

     (b)   Responsive Pleadings to a Petition for Adjudication of Incapacity
and Appointment of a Guardian Filed Pursuant to Rule 14.2.

          (1) Permitted responsive pleadings to a petition seeking the adjudication of
incapacity and appointment of a guardian are limited to those identified in Rule 3.6
(Pleadings Allowed After Petition) and shall be subject to Rules 3.10 (Denials; Effect of
Failure to Deny) and 3.11 (Answer with New Matter).

         (2) The alleged incapacitated person and any person or institution served
pursuant to Rule 14.2(f)(2) may file a responsive pleading.

           (3) Any responsive pleading shall be filed with the clerk and served pursuant
to Rule 4.3 (Service of Legal Paper Other than Citations or Notices) on all others
entitled to file a responsive pleading pursuant to subparagraph (b)(2).

          (4) All responsive pleadings shall be filed and served no later than five days
prior to the hearing. The failure to file or timely file and serve a responsive pleading
does not waive the right to raise an objection at the hearing.

         (5) The court shall determine any objections at the adjudicatory hearing.

                                             6
       (c)    All Other Petitions for Relief. Unless otherwise provided by Rule in this
Chapter, the petition practice and pleading requirements set forth in Chapter III shall be
applicable to any proceeding under these Rules other than a petition seeking the
adjudication of incapacity and appointment of a guardian. “Interested party” as used in
Chapter III shall include all those entitled to service pursuant to Rule 14.2(f).

        (d)   Intervention. A petition to intervene shall set forth the ground on which
intervention is sought and a statement of the issue of law or question of fact the
petitioner seeks to raise. The petitioner shall attach to the petition a copy of any
pleading that the petitioner will file if permitted to intervene. A copy of the petition shall
be served pursuant on all those entitled to service pursuant to Rule 14.2(f).

Explanatory Comment:             This Rule is intended to specify the provisions and
procedures of Chapter III that are applicable to proceedings under Chapter XIV. In
proceedings for the adjudication of incapacity and appointment of a guardian,
responsive pleadings are permitted as a means of identifying contested legal issues and
questions of fact prior to the adjudicatory hearing. However, given the abbreviated time
for filing a responsive pleading relative to other proceedings (Compare Pa. O.C. Rule
3.7(a)), the failure to file a responsive pleading should not operate to prelude an issue
or objection from being raised and considered at the hearing. Such pleadings should
not be filed as a means of delaying the hearing on the merits of the petition.

           The practice for other petitions is to follow the requirements of Chapter III.
Nothing in this Rule is intended to prevent relief being sought on an expedited basis,
provided the petitioner or respondent is able to establish circumstances to the
satisfaction of the court warranting disregard of procedural requirements. See Pa. O.C.
Rule 1.2(a).




                                              7
Rule 14.2 Petition for Adjudication of Incapacity and Appointment of a Guardian
of the Person or Estate of an Incapacitated Person

      (a)    Petition Contents.      A petition to adjudicate an individual as an
incapacitated person and appoint a guardian shall state in plain language:

              (1)    Name, age, address, and mailing address, if different, of the
petitioner and the petitioner’s relationship to the alleged incapacitated person;

              (2)    Name, date of birth, residence, and mailing address, if different, of
the alleged incapacitated person;

              (3)     Names and addresses of the spouse, parents, and presumptive
intestate heirs of the alleged incapacitated person and whether they are sui juris or non
sui juris;

              (4)    Name and address of the person or institution providing residential
services to the alleged incapacitated person;

             (5)    Names and addresses of other service providers and nature of
services being provided;

             (6)    Whether there is an executed health care power of attorney or
advance health care directive pursuant to Title 20, Chapter 54, and if so, the name and
address of the person designated in the writing to act as the agent;

      Note: See 20 Pa.C.S. §§ 5421 et seq. for health care power of attorney and
      advance health care directive (combination of a living will and health care power
      of attorney).

              (7)    Whether there is an executed power of attorney pursuant to Title
20, Chapter 56, and if so, the name and address of the person designated in the writing
to act as the agent;

      Note: See 20 Pa.C.S. §§ 5601 et seq. for power of attorney.

             (8)   Whether there is any other writing by the alleged incapacitated
person pursuant to Title 20, Chapters 54 or 58 authorizing another to act on behalf of
the alleged incapacitated person, and if so, the name and address of the person
designated;


                                            8
      Note: See 20 Pa.C.S. §§ 5441-5447 for Living Will Act; 20 Pa.C.S. §§ 5451-
      5465 for Health Care Agents and Representatives Act; 20 Pa.C.S. §§ 5821-5826
      for Advance Directive for Mental Health Act; 20 Pa.C.S. §§ 5831-5845 for Mental
      Health Care Agents Act.

               (9)    Reason(s) why guardianship is sought, including a description of
functional limitations and the physical and mental condition of the alleged incapacitated
person;

             (10) If not plenary, then specific areas of incapacity over which it is
requested that the guardian be assigned powers;

               (11) The probability of whether the physical condition and mental
condition of the alleged incapacitated person will improve;

             (12) Whether there has been a prior incapacity hearing concerning the
alleged incapacitated person, and if so, the name of the court, the date of the hearing,
and the determination of capacity;

             (13)   Steps taken to find a less restrictive alternative than a guardianship;

             (14)   If a guardian of the estate is sought:

                          (i) the gross value of the estate and net income from all
sources, to the extent known; and

                         (ii) whether there is a prepaid burial account, to the extent
known;

              (15) Whether the alleged incapacitated person is a veteran of the United
States Armed Services, and whether the alleged incapacitated person is receiving
benefits from the United States Veterans’ Administration on behalf of himself or herself
or through a spouse; and

              (16) Name and address, if available, of any person that the petitioner
proposes should receive notice of the filing of guardianship reports pursuant to Rule
14.8(b), which may include any person identified in paragraphs (a)(3)-(a)(8).

      (b)    Nomination of Guardian. The petition shall also include:



                                            9
               (1)    The name, address, and mailing address, if different, of the
proposed guardian whom the petitioner nominates to be appointed guardian and the
nominee’s relationship, if any, to the alleged incapacitated person. If the proposed
guardian is an entity, then the name of the person or persons to have direct
responsibility for the alleged incapacitated person and the name of the principal of the
entity;

             (2)    Whether the proposed guardian has any adverse interest to the
alleged incapacitated person;

              (3)    Whether the proposed guardian is available and able to visit or
confer with the alleged incapacitated person;

               (4)    Whether the proposed guardian has completed any guardianship
training, including the name of the training program, length of the training, and date of
completion;

               (5) Whether the proposed guardian has any guardianship certification,
the current status of the certification, and any disciplinary action related to the
certification;

              (6)     Whether the proposed guardian is or was a guardian in any other
matters and, if so, the number of active matters; and

            (7)    If the petition nominates a different proposed guardian of the estate
from the proposed guardian of the person, then the information required in
subparagraphs (b)(1)-(b)(6) as to each nominee.

      (c)    Exhibits. The following exhibits shall be appended to the petition:

             (1)    All writings referenced in paragraphs (a)(6)-(a)(8), if available;

             (2)     The certified response to a Pennsylvania State Police criminal
record check, with Social Security Number redacted, for each proposed guardian issued
within six months of the filing of the petition;

                   (i)    If any proposed guardian has resided outside the
Commonwealth within the previous five-year period and was 18 years of age or older at
any time during that period, then the petition shall include a criminal record check
obtained from the statewide database, or its equivalent, in each state in which such
proposed guardian has resided within the previous five-year period.



                                            10
                       (ii)   When any proposed guardian is an entity, the person or
persons to have direct responsibility for the alleged incapacitated person and the
principal of the entity shall comply with the requirements of subparagraph (c)(2).

      Note:    For information on requesting a criminal record check from the
      Pennsylvania State Police, see http://www.psp.pa.gov/Pages/Request-a-
      Criminal-History-Record.aspx.

            (3) Any proposed orders as required by Rule 3.4(b); and

            (4) Any consent or acknowledgement of a proposed guardian to serve.

      (d)    Emergency Guardian.          A petition seeking the appointment of an
emergency guardian shall aver with specificity the facts giving rise to the emergent
circumstances and why the failure to make such an appointment will result in irreparable
harm to the person or estate of the alleged incapacitated person.

      Note: Limitations on emergency guardianships are prescribed by statute. See
      20 Pa.C.S. § 5513.

      (e)    Separate Petitions. Separate petitions shall be filed for each alleged
incapacitated person.

       (f)    Citation with Notice. A citation with notice using the form provided in the
Appendix to these Rules shall be attached to and served with the petition and any
preliminary order as follows:

             (1)    By personal service upon the alleged incapacitated person no less
than 20 days prior to the hearing. Additionally, the content and terms of the petition
shall be explained to the maximum extent possible in language and terms the alleged
incapacitated person is most likely to understand.

             (2)    In a manner permitted by Rule 4.3 no less than 20 days prior to
the hearing upon:

                     (i)     All persons sui juris who would be entitled to an intestate
share in the estate of the alleged incapacitated person;

                    (ii)   The person or institution providing residential services to the
alleged incapacitated person;

                    (iii)   Any person named in paragraphs (a)(6)-(a)(8); and
                                           11
                     (iv)   Such other entities and persons as the court may direct,
including service providers.

      Note: For notice to the United States Veterans’ Bureau, see 20 Pa.C.S. § 8411.

             (3)     For a petition seeking the appointment of an emergency guardian,
the court may direct the manner of service as emergent circumstances warrant.
Thereafter, notice shall be served in accordance with Rule 14.2(f)(2).

Explanatory Comment: Concerning the requirement of a criminal record check set
forth in paragraph (c)(2), the Pennsylvania State Police has created the Pennsylvania
Access to Criminal History (“PATCH”) System to enable the public to obtain criminal
history record checks via Internet request.          The certified response from the
Pennsylvania State Police criminal history record check need not be notarized to
comply with the requirements of this rule. Any response other than “no record” may
require supplementation at the discretion of the court.




                                         12
Rule 14.3 Alternative Proof of Incapacity: Expert Report in Lieu of In-Person or
          Deposition Testimony of Expert

       (a)    A petitioner may seek to offer into evidence an expert report for the
determination of incapacity in lieu of testimony, in-person or by deposition, of an expert
using the form provided in the Appendix to these rules. In an emergency guardianship
proceeding, an expert report may be offered into evidence if specifically authorized by
the court.

       (b)    Notice.

             (1)    If a petitioner seeks to offer an expert report permitted under
paragraph (a), the petitioner shall serve a copy of the completed report upon the alleged
incapacitated person’s counsel and all other counsel of record pursuant to Rule 4.3 or, if
unrepresented, upon the alleged incapacitated person, pursuant to Pa.R.C.P. No.
402(a) by a competent adult no later than ten days prior to the hearing on the petition.

              (2)    If a petitioner seeks to offer an expert report, as permitted under
paragraph (a), the petitioner shall serve pursuant to Rule 4.3 a notice of that fact upon
those entitled to notice of the petition and hearing no later than ten days prior to the
hearing on the petition.

             (3)    The petitioner shall file a certificate of service with the court as to
paragraphs (b)(1) and (b)(2).

       (c)    Demand.

             (1)    Within five days of service of the completed report provided in
paragraph (b)(1), the alleged incapacitated person’s counsel or, if unrepresented, the
alleged incapacitated person, may file with the court and serve upon the petitioner
pursuant to Rule 4.3 a demand for the testimony of the expert.

             (2)    If a demand for testimony is filed and served as provided herein,
then the expert report may not be admitted and an expert must provide testimony at the
hearing, whether in-person or by deposition.

        (d)   Unless otherwise demanded pursuant to paragraph (c)(2), in the sole
discretion of the court, incapacity may be established through the admission of an
expert report prepared in compliance with the form provided in the Appendix to these
rules. The expert must be qualified by training and experience in evaluating individuals
with incapacities of the type alleged in the petition. The expert must sign, date, and
verify the completed expert report.


                                            13
       (e)   In the interest of justice, the court may excuse the notice and demand
requirements set forth in paragraphs (b) and (c).

Explanatory Comment: This Rule is intended to permit the alleged incapacitated
person to exercise the right to cross-examine testimony as to the capacity of the alleged
incapacitated person. See 20 Pa.C.S. § 5518.1. Permitting the use of an expert report
in compliance with this Rule replaces the requirement of testimony, in-person or by
deposition, of an expert. See 20 Pa.C.S. § 5518. “Deposition,” as used in this Rule is
intended to be a deposition conducted in accordance with the Pennsylvania Rules of
Civil Procedure. The Rule is permissive; whether an expert report is admitted in lieu of
testimony is in the sole discretion of the court. Nothing in this Rule is intended to
preclude the court from requiring testimony from the expert or otherwise requiring
supplementation.




                                           14
Rule 14.4 Counsel

        (a)   Retention of Counsel. If counsel for the alleged incapacitated person
has not been retained, the petitioner shall notify the court in writing at least seven days
prior to the adjudicatory hearing that the alleged incapacitated person is unrepresented
and also indicate whether the alleged incapacitated person has requested counsel.

       (b)     Private Counsel. If the alleged incapacitated person has retained private
counsel, counsel shall prepare a comprehensive engagement letter for the alleged
incapacitated person to sign, setting forth when and how counsel was retained, the
scope of counsel’s services, whether those services include pursuing any appeal, if
necessary, how counsel will bill for legal services and costs and the hourly rate, if
applicable, who will be the party considered responsible for payment, whether any
retainer is required, and if so, the amount of the retainer. Counsel shall provide a copy
of the signed engagement letter to the court upon request.

      (c)     Appointed Counsel.      The court may appoint counsel if deemed
appropriate in the particular case. Any such order appointing counsel shall delineate
the scope of counsel’s services and whether those services include pursuing any
appeal, if necessary.

      (d)   Other Counsel. Counsel for any other party shall enter an appearance in
accordance with Rule 1.7(a).

Explanatory Comment: Reasonable counsel fees, when appropriate, should be paid
from the estate of the alleged incapacitated person whenever possible. If the alleged
incapacitated person is unable to pay for counsel, then the court may order counsel
fees and costs to be paid by the county. See 20 Pa.C.S. § 5511(c). Any fee dispute
should be resolved in a timely and efficient manner to preserve resources in order to
maintain the best possible quality of life for the incapacitated person.




                                            15
Rule 14.5 Waiver or Modification of Bond

       (a)      Request. A request for the court to waive or modify a bond requirement
for a guardian of the estate may be raised within the petition for adjudication of
incapacity or at any other time by petition.

        (b)   Waiver or Modification. The court may order the waiver or modification
of a bond requirement for good cause.

       (c)    Assurance. If the court waives or modifies a bond requirement, then the
court shall consider the necessity and means of periodic demonstration of continued
good cause.

Explanatory Comment: Pursuant to 20 Pa.C.S. § 5515, the provisions of
Sections 5121-5123 of Title 20 relating to bonding requirements are incorporated by
reference into Chapter 55 proceedings. When property is held by the incapacitated
person as fiduciary, see 20 Pa.C.S. § 5516. “Good cause” may include, but is not
limited to, an estate of nominal value, fluctuation in the size of the estate, adequate
insurance maintained by the guardian against risk of loss to the estate, the
creditworthiness of the guardian, and assets of the guardian relative to the value of the
estate.




                                           16
Rule 14.6 Determination of Incapacity and Selection of Guardian

       (a)     Determination of Incapacity. The procedure for determining incapacity
and for appointment of a guardian shall meet all requirements set forth at 20 Pa.C.S. §§
5511, 5512, and 5512.1. In addition, the petitioner shall present the citation and proof
of service at the hearing.

      Note: See In re Peery, 727 A.2d 539 (Pa. 1999) (holding a person does not
      require a guardian if there is no need for guardianship services).

       (b)    Selection of Guardian. If guardianship services are needed, then the
court shall appoint the person nominated as such in a power of attorney, a health care
power of attorney, an advance health care directive, a mental health care declaration, or
mental health power of attorney, except for good cause shown or disqualification.
Otherwise, the court shall consider the eligibility of one or more persons to serve as
guardian in the following order:

        (1) Guardian of the Person:

           (i)     The guardian of the estate;

           (ii)    The spouse, unless estranged or an action for divorce is pending;

           (iii)   An adult child;

           (iv)    A parent;

            (v)     The nominee of a deceased or living parent of an unmarried
alleged incapacitated person;

           (vi)    An adult sibling;

           (vii)   An adult grandchild;

           (viii) Other adult family member;

           (ix)     An adult who has knowledge of the alleged incapacitated person’s
preferences and values, including, but not limited to religious and moral beliefs, and
would be able to assess how the alleged incapacitated person would make decisions; or

           (x)     Other qualified proposed guardian, including a professional guardian.



                                           17
        (2) Guardian of the Estate. When the estate of the incapacitated person
consists of minimal assets or where the proposed guardian possesses the skills and
experience necessary to manage the finances of the estate:

           (i)      The guardian of the person;

           (ii)     The spouse unless estranged or an action for divorce is pending;

           (iii)    An adult child;

           (iv)     A parent;

            (v)     The nominee of a deceased or living parent of an unmarried
alleged incapacitated person;

           (vi)     An adult sibling;

           (vii)    An adult grandchild;

           (viii)   Other adult family member; or

           (ix)     An adult who has knowledge of the alleged incapacitated person’s
preferences and values, including, but not limited to religious and moral beliefs, and
would be able to assess how the alleged incapacitated person would make decisions.

      Where no individual listed in subparagraphs (i) – (ix) of paragraph (b)(2)
      possesses the skills and experience necessary to manage the finances of the
      estate, the guardian of the estate may be any qualified proposed guardian,
      including a professional guardian or corporate fiduciary.

Explanatory Comment: If a principal nominates a guardian pursuant to a power of
attorney, a health care power of attorney, an advance health care directive, which is a
combination of a living will and a health care power of attorney, a mental health care
declaration, or mental health power of attorney, then court must appoint that person as
guardian except for good cause or disqualification. See 20 Pa.C.S. § 5604(c)(2) (power
of attorney); 20 Pa.C.S. § 5460(b) (health care power of attorney); 20 Pa.C.S. § 5422
(defining “advance health care directive”); 20 Pa.C.S. § 5823 (mental health
declaration); 20 Pa.C.S. § 5841(c) (mental health power of attorney); see also 20
Pa.C.S. § 5511(f) (who may be appointed guardian).




                                           18
Rule 14.7 Order and Certificate

      (a) Order Adjudicating Incapacity and Appointing Guardian.

             (1)   An order adjudicating incapacity and appointing a guardian shall
          address:

                    (i)     the type of guardianship being ordered and any limits, if
             applicable;

                    (ii)   the continued effectiveness of any previously executed
powers of attorney or health care powers of attorney and the authority of such agent to
act under the document;

                    (iii)   the necessity of filing reports pursuant to Rule 14.8(a); and

                     (iv)   the person or persons entitled to receive notice of the filing
of such reports, pursuant to Rule 14.8(b).

             (2)     An order adjudicating incapacity and appointing a guardian shall
contain a provision substantially in the following form:

             [Incapacitated person] is hereby notified of the right to seek
             reconsideration of this Order pursuant to Rule 8.2 and the right to appeal
             this Order within 30 days from the date of this Order by filing a Notice of
             Appeal with the Clerk of the Orphans' Court. [Incapacitated person] may
             also petition the court at any time to review, modify, or terminate the
             guardianship due to a change in circumstances. [Incapacitated person]
             has a right to be represented by an attorney to file a motion for
             reconsideration, an appeal, or to seek modification or termination of this
             guardianship. If the assistance of counsel is needed and [incapacitated
             person] cannot afford an attorney, an attorney will be appointed to
             represent [incapacitated person] free of charge.

      (b) Order Adjudicating Incapacity and Appointing Guardian of Estate.

             (1)     In addition to the requirements set forth in paragraph (a)(1), an
order adjudicating incapacity and appointing a guardian of the estate shall address:

                    (i)     whether a bond is required and when the bond is to be filed;
and



                                            19
                     (ii)   whether the guardian can spend principal without prior court
approval.

               (2)    In addition to the requirement set forth in paragraph (a)(2), an order
adjudicating incapacity and appointing a guardian of the estate shall contain a provision
substantially in the following form:

            All financial institutions, including without limitation, banks, savings and
            loans, credit unions, and brokerages, shall grant to the guardian of
            [incapacitated person]’s estate access to any and all assets, records, and
            accounts maintained for the benefit of [incapacitated person], and the
            guardian of [incapacitated person]’s estate shall be entitled to transfer,
            retitle, withdraw, or otherwise exercise dominion and control over any and
            all said assets, records, and accounts. The failure of any financial
            institution to honor this order may lead to contempt proceedings and the
            imposition of sanctions.

       (c) Certificate of Guardianship of Estate. Upon the request of the guardian of
the estate, the clerk shall issue a certificate substantially in the following form:

                                          (Caption)

              I CERTIFY that on ________________________, after giving full
       consideration to the factors set forth in Chapter 55 of the Probate, Estates, and
       Fiduciaries Code, 20 Pa.C.S. §§ 5501 et seq., in the above-captioned matter, the
       Court adjudged __________________________ an incapacitated person and
       appointed __________________________ as plenary guardian of the estate.

              FURTHER, I CERTIFY the Court, inter alia, ordered that:

              All financial institutions, including without limitation, banks, savings and
       loans, credit unions, and brokerages shall grant to the guardian of [incapacitated
       person]’s estate access to any and all assets, records, and accounts maintained
       for the benefit of [incapacitated person], and the guardian of [incapacitated
       person]’s estate shall be entitled to transfer, retitle, withdraw, or otherwise
       exercise dominion and control over any and all said assets, records, and
       accounts. The failure of any financial institution to honor this order may lead to
       contempt proceedings and the imposition of sanctions.




                                                 Witness my hand and seal of said
                                            20
                                               Court this___ day of ______, ____.
            [seal]
                                               CLERK OF ORPHANS’ COURT

                                               _______________________


Explanatory Comment: The requirements of paragraph (a) are intended to apply to
all guardianship orders. The items addressed and contained in the order, as set forth
in paragraphs (a) and (b), are not exhaustive. The court may fashion a guardianship
of a person order to inform health care providers of the guardian’s authority, including
the authority to give informed consent to proposed treatment, to share information,
and to make decisions for the incapacitated person. See also In re DLH, 2 A.3d 505
(Pa. 2010) (discussing whether guardian has authority concerning life-preserving
care); 20 Pa.C.S. § 5460(a) (requiring the court to determine the extent of agent’s
authority under a health care power of attorney); 20 Pa.C.S. § 5604(c)(3) (requiring
the court to determine the extent of agent’s authority under a durable power of
attorney).




                                          21
Rule 14.8 Guardianship Reporting, Monitoring, Review, and Compliance

       (a)    Reporting. A guardian shall file the following reports with the clerk:

            (1)    An inventory by the guardian of the estate within 90 days of such
guardian’s appointment;

            (2)     An annual report by the guardian of the estate of an incapacitated
person one year after appointment and annually thereafter;

            (3)   An annual report by the guardian of the person one year after
appointment and annually thereafter;

              (4)   A final report by the guardian of the person and the guardian of the
estate within 60 days of the death of the incapacitated person, an adjudication of
capacity, a change of guardian, or the expiration of an order of limited duration; and

               (5)   A final report from the guardian of the person and the guardian of
the estate upon receipt of the provisional order from another state’s court accepting
transfer of a guardianship.

       (b)    Notice of Filing. If, pursuant to Rule 14.7(a)(1)(iv), the order appointing
the guardian identifies the person or persons entitled to receive notice of the filing of any
report set forth in paragraph (a), the guardian shall serve a notice of filing within ten
days after filing a report using the form provided in the Appendix to these Rules.
Service shall be in accordance with Rule 4.3.

       (c)    Design of Forms.         The Court Administrator of Pennsylvania, in
consultation with the Orphans’ Court Procedural Rules Committee and the Advisory
Council on Elder Justice in the Courts, shall design and publish forms necessary for the
reporting requirements set forth in paragraph (a).

       (d)   Monitoring.      The clerk or the court’s designee shall monitor the
guardianship docket to confirm the guardian’s compliance with the reporting
requirements set forth in paragraph (a).

       (e)    Review. The court or its designee shall review the filed reports.

       (f)    Compliance. To ensure compliance with these reporting requirements:

              (1)   If any report is deemed incomplete or is more than 20 days
delinquent, then the clerk or the court’s designee shall serve notice on the guardian
directing compliance within 20 days, with a copy of the notice sent to the court and the
guardian’s counsel, if represented.

                                             22
               (2)    If the guardian fails to comply with the reporting requirements within
20 days of service of the notice, then the clerk or the court’s designee shall file and
transmit a notice of deficiency to the adjudicating judge and serve a notice of deficiency
on those persons named in the court’s order pursuant to Rule 14.7(a)(1)(iv) as being
entitled to receive a notice of filing.

             (3)   The court may thereafter take such enforcement procedures as are
necessary to ensure compliance.

Explanatory       Comment:           The     reporting    forms   are     available    at
http://www.pacourts.us/forms/for-the-public/orphans-court-forms. This Rule is silent as
to the manner of proceeding when reports are deficient or warrant further investigation,
or when the guardian is recalcitrant after being given notice by the clerk or the court’s
designee. In its discretion, the court may order further documentation, conduct a review
hearing, or take further action as may be deemed necessary, including, but not limited
to, removal of the guardian or contempt proceedings.




                                            23
Rule 14.9 Review Hearing

         (a) Initiation. A review hearing may be requested by petition or ordered by the
court.

         (b) Petition. A petition for a review hearing shall set forth:

              (1) the name, age, address, and mailing address, if different, of the
petitioner and the petitioner’s relationship to the incapacitated person;

                (2) the date of the adjudication of incapacity;

                (3) the names and addresses of all guardians;

                (4) if the incapacitated person has been a patient in a mental health
facility, the name of such facility, the date of admission, and the date of discharge;

             (5) the present address of the incapacitated person, and the name of the
person with whom the incapacitated person is living;

             (6) the names and addresses of the presumptive intestate heirs of the
incapacitated person and whether they are sui juris or non sui juris; and

                (7) an averment that:

                    (i)    there has been significant change in the incapacitated
person’s capacity and the nature of that change;

                    (ii)    there has been a change in the need for guardianship
services and the nature of that change; or

                      (iii)  the guardian has failed to perform duties in accordance with
the law or act in the best interest of the incapacitated person, and details as to the
duties that the guardian has failed to perform or has performed but are allegedly not in
the best interests of the incapacitated person.

      (c) Service. The petition shall be served in accordance with Rule 4.3 upon the
incapacitated person and those entitled to notice pursuant to Rule 14.2(f)(2).

      (d) Hearing. The review hearing shall be conducted promptly after the filing of
the petition with notice of the hearing served upon those served with the petition
pursuant to paragraph (c).

Explanatory Comment: Nothing in this Rule is intended to preclude the court from
scheduling a review hearing upon its own initiative or in the order adjudicating

                                              24
incapacity and appointing a guardian. For the court’s disposition of a petition for a
review hearing and evidentiary burden of proof, see 20 Pa.C.S. § 5512.2.




                                         25
Rule 14.10 Proceedings Relating to Real Property

       (a)    Applicable Rules. A petition for the public or private sale, exchange,
lease, or mortgage of real property of an incapacitated person or the grant of an option
for the sale, exchange, or lease of the same shall conform as far as practicable to the
requirements of these Rules for personal representatives, trustees, and guardians of
minors in a transaction of similar type.

       (b)    Objection. The guardian shall include in the petition an averment as to
whether the guardian knows or has reason to know of any objection of the incapacitated
person to the proposed transaction, the nature and circumstances of any such
objection, and whether expressed before or after the adjudication of incapacity.

      Note: See Pa. O.C. Rules 5.10, 5.11, and 5.12.




                                          26
Rule 14.11 Transfer of Guardianship of the Person to Another State

      (a) Petition. A petition filed by a guardian appointed in Pennsylvania to transfer
the guardianship of the person to another state must plead sufficient facts to
demonstrate:

             (1)  the incapacitated person is physically present in or is reasonably
expected to move permanently to the other state;

              (2)   plans for care and services for the incapacitated person in the other
state are reasonable and sufficient;

             (3)    the court to which the guardianship will be transferred; and

             (4)    the guardianship will likely be accepted by the other state’s court.

       (b) Service. The guardian shall serve a copy of the petition in accordance with
Rule 4.3 upon the incapacitated person and those entitled to service pursuant to Rule
14.2(f)(2).

       (c) Objections. Any person entitled to service of the petition may file an answer
with the clerk raising objections alleging that the transfer would be contrary to the
interests of the incapacitated person.

        (d) Hearing. If needed, the court shall conduct an evidentiary hearing on the
petition.

      (e) Orders. Upon finding that the allegations contained in the petition have been
substantiated and the objections, if any, have not been substantiated, the court shall:

               (1)    issue an order provisionally granting the petition to transfer the
guardianship and directing the guardian to petition for acceptance of the guardianship
in the other state; and

               (2)   issue a final order confirming the transfer and relinquishing
jurisdiction upon receipt of the provisional order from the other state’s court accepting
the transfer and the filing of the final report of the guardian.

Explanatory Comment: See Subchapter C of the Uniform Adult Guardianship and
Protective Proceedings Jurisdiction Act, 20 Pa.C.S. §§ 5921-5922. This petition may
also include a request to transfer the guardianship of the estate to another state as
provided in Rule 14.12. The likelihood that the guardianship may be accepted by the
other state’s court may be established by evidence of the state having procedures
similar to Rule 14.13.
                                           27
Rule 14.12 Transfer of Guardianship of the Estate to Another State

      (a) Petition. A petition filed by a guardian appointed in Pennsylvania to transfer
the guardianship of the estate must plead sufficient facts to demonstrate:

             (1)    the incapacitated person is:

                    (i) physically present in the other state;

                    (ii) reasonably expected to move permanently to the other state; or

                    (iii) significantly connected to the other state.

             (2)    adequate arrangements will be made for the management of the
incapacitated person’s estate;

             (3)    the court to which the guardianship will be transferred; and

             (4)    the guardianship will likely be accepted by the other state’s court.

       (b) Service. The guardian shall serve a copy of the petition in accordance with
Rule 4.3 upon the incapacitated person and those entitled to service pursuant to Rule
14.2(f)(2).

       (c) Objections. Any person entitled to service of the petition may file an answer
with the clerk raising objections alleging that the transfer would be contrary to the
interests of the incapacitated person.

        (d) Hearing. If needed, the court shall conduct an evidentiary hearing on the
petition.

      (e) Orders. Upon finding that the allegations contained in the petition have been
substantiated and the objections, if any, have not been substantiated, the court shall:

              (1)    issue an order provisionally granting the petition to transfer the
guardianship and directing the guardian to petition for acceptance of the guardianship in
the other state; and

               (2)   issue a final order confirming the transfer and relinquishing
jurisdiction upon receipt of the provisional order from the other state’s court accepting
the transfer and the filing of the final report of the guardian.

Explanatory Comment: See Subchapter C of the Uniform Adult Guardianship and
Protective Proceedings Jurisdiction Act, 20 Pa.C.S. §§ 5921-5922. For factors used to
                                            28
determine the significance of the incapacitated person’s connection with the other state,
see 20 Pa.C.S. § 5911(b). This petition may also include a request to transfer the
guardianship of the person to another state as provided in Rule 14.11. The likelihood
that the guardianship may be accepted by the other state’s court may be established by
evidence of the state having procedures similar to Rule 14.13.




                                           29
Rule 14.13 Acceptance of a Guardianship Transferred from Another State

     (a)    A petition to confirm the transfer of a guardianship from another state to
Pennsylvania shall:

              (1)    plead sufficient facts to demonstrate:

                     (i)    the   eligibility    of   the   guardian   for   appointment   in
Pennsylvania;

                (ii)  the proceeding in the other state approving the transfer was
conducted in a manner similar to Rules 14.11 or 14.12 (concerning transfer of
guardianship);

               (2)   include a certified copy of the other state’s provisional order
approving the transfer; and
               .
               (3)   include a certified copy of the petition and order determining initial
incapacity in the other state.

      (b) Service. The guardian shall serve a copy of the petition in the manner and
upon the incapacitated person and those entitled to service pursuant to Rule 14.2(f).

       (c) Objections. Any person entitled to notice of the petition may file an answer
with the clerk raising objections alleging that the transfer would be contrary to the
interests of the incapacitated person.

        (d) Hearing. If needed, the court shall conduct an evidentiary hearing on the
petition.

      (e) Orders. Upon finding that the allegations contained in the petition have been
substantiated and the objections, if any, have not been substantiated, the court shall:

              (1)    issue an order provisionally granting the petition to confirm transfer
of the guardianship; and

             (2)    upon receiving a final order from the court transferring the
guardianship, the court shall issue a final order accepting the guardianship, appointing
the guardian appointed previously by the court of the other state as the guardian in
Pennsylvania, and directing the guardian to comply with the reporting requirements of
Rule 14.8.



                                                30
Explanatory Comment: See Uniform Adult Guardianship and Protective Proceedings
Jurisdiction Act, 20 Pa.C.S. § 5922(f) (court’s consideration of a modification of
guardianship).




                                       31
Rule 14.14 Forms

The following forms located in the Appendix shall be used exclusively:

      (a) Important Notice – Citation with Notice (G-01);

      (b) Report of Guardian of the Estate (G-02);

      (c) Report of Guardian of the Person (G-03);

      (d) Guardian’s Inventory for a Minor (G-04);

      (e) Guardian’s Inventory for an Incapacitated Person (G-05);

      (f) Guardianship of Incapacitated Person: Petition for Adjudication/Statement of
          Proposed Distribution Pursuant to Pa. O.C. Rule 2.4 (OC-03);

      (g) Guardianship of Minor: Petition for Adjudication/Statement of Proposed
          Distribution Pursuant to Pa. O.C. Rule 2.4 (OC-04);

      (h) Expert Report (G-06); and

      (i) Notice of Filing (G-07).



Explanatory Comment: In accordance with Rule 1.8, these forms must be used
exclusively and cannot be replaced or supplanted by a local form.




                                           32
                            INDEX TO APPENDIX
                ORPHANS’ COURT AND REGISTER OF WILLS FORMS
                        ADOPTED BY SUPREME COURT
                        PURSUANT TO Pa. O.C. Rule 1.8

                     Available as Fill-in Forms on Website
                of Administrative Office of Pennsylvania Courts
           [http://www.pacourts.us/Forms/OrphansCourtForms.htm]
       http://www.pacourts.us/forms/for-the-public/orphans-court-forms

                         Orphans’ Court and Administration Forms


A. Audit and Administration Forms
     1. Decedent’s Estate: Petition for Adjudication /Statement of Proposed
        Distribution Pursuant to Pa. O.C. Rule 2.4 ............................................ OC-01

     2. Trust: Petition for Adjudication /Statement of Proposed Distribution Pursuant
        to Pa. O.C. Rule 2.4 .............................................................................. OC-02

     3. Guardianship of Incapacitated Person: Petition for Adjudication /Statement of
        Proposed Distribution Pursuant to Pa. O.C. Rule 2.4 ........................... OC-03

     4. Guardianship of Minor: Petition for Adjudication /Statement of Proposed
        Distribution Pursuant to Pa. O.C. Rule 2.4 ............................................ OC-04

     5. Principal’s Estate (Under Power of Attorney): Petition for
        Adjudication/Statement of Proposed Distribution Pursuant to Pa. O.C. Rule
        2.4 ......................................................................................................... OC-05

     6. Notice of Charitable Gift (In Accordance with Pa. O.C. Rule 4.4) ......... OC-06

     7. Notice of Claim ...................................................................................... OC-07


B. Guardianship Forms
     1. Important Notice - Citation with Notice (Pa. O.C. Rule [14.5] 14.2) ......... G-01

     2. [Annual] Report [-] of Guardian of the Estate ....................................... G-02

     3. [Annual] Report [-] of Guardian of the Person ...................................... G-03

     4. Guardian’s Inventory for a Minor ............................................................ G-04

                                                        33
      5. Guardian’s Inventory for an Incapacitated Person ……………………G-05

      [5]6. Guardianship of Incapacitated Person: Petition for Adjudication/Statement
          of Proposed Distribution Pursuant to Pa. O.C. Rule 2.4 …………...... OC-03*

      [6]7. Guardianship of Minor: Petition for Adjudication/Statement of Proposed
           Distribution Pursuant to Pa. O.C. Rule 2.4 …………………………… OC-04*

       8. Expert Report …….……………………………………………………...…. G-06

       9. Notice of Filing ………………………………..……………………………. G-07

C.   Abortion Control Act Forms
       1. Minor’s Application for Judicial Authorization
          of an Abortion (Pa. O.C. Rule 16.10) ................................................... ACA-01

       2. Confidential Unsworn Verification by a Minor (Pa. O.C. Rule 16.10) ... ACA-02




*  Form OC-3 is not reprinted here and is located under Audit and Administration Forms
at No. 3.
* Form OC-4 is not reprinted here and is located under Audit and Administration Forms

at No. 4.
                                           34
D.   Register of Wills Forms
       1. Estate Information Sheet ..................................................................... RW-01
          (Not adopted by Supreme Court; form promulgated by Department of
          Revenue and maintained with Register of Wills forms for convenience)

       2. Petition for Grant of Letters ................................................................... RW-02

       3. Oath of Subscribing Witness(es)........................................................... RW-03

       4. Oath of Non-subscribing Witness(es) ................................................... RW-04

       5. Oath of Witness(es) to Will Executed by Mark………...... ..................... RW-05

       6. Renunciation ........................................................................................ RW-06

       7. Notice of Estate Administration Pursuant to Pa. O.C. Rule 10.5 .….…RW-07

       8. Certification of Notice under Pa. O.C. Rule 10.5 ................................... RW-08

       9.   Inventory ............................................................................................. RW-09

     10. Pa. O.C. Rule 10.6 Status Report ........................................................ RW-10



E.   Model Forms of Account
       1. National Fiduciary Accounting Standards Project –
          1983 Report of Fiduciary Accounting Standards Committee

       2. Model Estate Account

       3. Model Trust Account

       4. Model Charitable Remainder Unitrust Account

F.   Adoption Forms

       1. Notice of Orphans’ Court Proceedings to be Filed With Clerk in Dependency
          Proceeding by Solicitor of County Agency (Pa. O.C. Rule 15.6(b)

            a. Praecipe to Clerk in Dependency Proceeding of Filing of a Petition to
               Terminate Parental Rights, Confirm Consent, or Adopt

            b. Praecipe to Clerk in Dependency Proceeding of Entry of Decision
               Disposing of Petition

            c. Praecipe to Clerk in Dependency Proceeding of Filing of Notice of Appeal

                                                         1
   d. Praecipe to Clerk in Dependency Proceeding of Entry of Decision
      Disposing of Appeal

2. Foreign Adoption Forms
   a. Form for Registration of Foreign Adoption Decree (Pa. O.C. Rule 15.8),
      including Instructions for Filing Petition, Petition to Register Foreign
      Adoption Decree, and Proposed Final Decree

   b. Form Petition for Adoption of a Foreign Born Child (Pa. O.C. 15.9),
      including the Petition for Adoption of a Foreign Born Child, Report of the
      Intermediary, Verification of Translator, Preliminary Decree, and Final
      Decree




                                    2